OPINION ON MOTION EOR REHEARING. Cockriee, C. J. The appellant has^filed a motion for reconsideration upon the ground that the court’s charge on the measure of damages is erroneous, and that the damages awarded are excessive. Both questions were considered by the court, but neither is adverted to in the opinion. It is argued that the charge is wrong for two reasons, viz.: 1. Because, after enumerating some of the elements of damages which the plaintiff might recover, it adds : ‘ ‘ As well as all damages, present or future, which from the evidence can be treated as the necessary result of the injury complained of.” % Because. the language just quoted leaves the jury to determine what are the elements of recovery, when that is a question of law. The first objection would be well taken if the charge enumerated all thé plaintiff’s elements of recovery, for in that event the court would be understood as indicating that there was still something else that the jury, in its discretion, could throw into the award. But the court did not enumerate all of the elements of recovery — the impairment of the sense of smell is one not enumerated. It is conceded that a recovery for that cause is proper if the jury believed the plaintiff’s testimony on that point,  want of s°e  We are brought, then, to the second ground of objection, and the question is, did the court err in failing to specify the elements of damage for which the jury might make an assessment in the plaintiff’s favor ? It is not contended that the charge contains a misstatement of the law on the subject, but that it was the court’s duty to go further than it did and make the charge more specific. It was the defendant’s right to have the rule for the ascertainment of damages specifically defined b.y the court, so that the jury would have an accurate guide to conduct them to a proper award. But the defendant should have requested a more specific charge, if it conceived that the jury would be misled by the general language of the charge. It is the settled practice in this State that a party cannot avail himself of an omission which he made no effort to have supplied in the trial court. Our practice is in accord with the following statement from the text of Judge Thompson’s work on Charging the Jury, sec. 82 : “If the charge.is not a clear misdirection — if there is a mere tendency in it to mislead the jury, the defendant must ask additional explanatory instructions, in order to avail himself of its defectiveness in a court of error.; but where it necessarily * * * misleads the jury, it is a fatal error. Nor will a judgment be reversed, because the charge is so general in its terms as to leave it doubtful whether the jujry understood its application to the evidence. Here, as in the preceding case, the remedy of the party is to ask additional instructions before the jury retire. So where the judge has laid down a proposition, which, in the abstract, is clearly right, but there is something peculiar in the situation of the parties, or their relations to each other, which would require a modification of it, and which has escaped the attention of the judge, it is the duty of counsel to call his attention thereto.” The charge in this case was right in the abstract, and a more specific instruction was not asked by the defendant. There is therefore no reversible error in the charge.  n. Damages held not ex-  As to excess in the award of damages : The plain- . . tiff had several ribs broken, a hip contused, his nose ken and disfigured, a permanent case of catarrh superinduced and the sense of smell impaired, as results of the injury — at least the jury could have found that state of facts from the testimony. We cannot adjudge that $5000 is an excessive award of damages for these injuries. Motion denied.